DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the After Final Action on 06/21/2022.
Response to Arguments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The affidavit under 37 CFR 1.130(a) filed on 21 June 2022 is sufficient to overcome the rejection of claims 1-20 based on M. Eberlein et al., "Time-Controlled and FinFET Compatible Sub-Bandgap References using Bulk-Diodes", Circuits and Systems 11: Express Briefs, IEEE Transactions, July 2019, 5 pgs. The affidavit under 37 CFR 1.130(a) is sufficient to overcome the rejection because the 102 (a)1 rejection enter in the 102(b)(1)(A) exception that provides a grace period for a disclosure made by an invention, or obtained from the inventor. Additional, the affidavit under 37 CFR 1.130(a) meets all the criteria with a declaration that states that Mr. Eberlein is the true inventor of the present patent application and that he conceived of the subject matter disclosed in the Eberlein IEEE paper that is cited against the present application and was published less than one year before the effective date of the present application. The declaration further states that the other individuals that are listed as co-authors of the Eberlein IEEE paper were uninvolved with inventorship, and rather participated in reduction to practice and subsequent documentation related to the subject matter as is common practice in such papers. Furthermore, the declaration was signed by the inventor Matthias Eberlein under 37 CFR 1.130.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 1, a diode comprising a p-n junction between a silicon substrate and a well; first, second, and third capacitors directly coupled to a cathode terminal of the diode; a first transistor coupled in series with the first capacitor and also coupled to a power supply node; a second transistor coupled in series with the second capacitor and also coupled to the power supply node, wherein the first and second transistors are controllable by a switchable signal; and a third transistor coupled in series with the third capacitor and to an anode of the diode;
Regarding claim 15, circuitry to generate first, second, third, and fourth switchable signal; a diode comprising a p-n junction between a silicon substrate and a well; and first, second, and third capacitors directly coupled to the circuitry and the diode, wherein: the first switchable signal is to charge the first and second capacitors to an arbitrary voltage level greater than a threshold level, and to discharge the third capacitor; the second switchable signal to discharge the first and second capacitors through the diode, and to sample a voltage from a charge on the second capacitor; the third switchable signal to discharge the first capacitor through the diode, and to sample a voltage from a charge on the first capacitor; and the fourth switchable signal to effectively subtract the sampled voltages on the first and second capacitors;
Regarding claim 19, a memory; a processor coupled to the memory, wherein the processor includes a bandgap reference generator which includes: a diode comprising a p-n junction between a silicon substrate and a well; first, second, and third capacitors directly coupled to a cathode terminal of the diode; a first transistor coupled in series with the first capacitor and also coupled to a power supply node; a second transistor coupled in series with the second capacitor and also coupled to the power supply node, wherein the first and second transistors are controllable by a switchable signal; and a third transistor coupled in series with the third capacitor and to an anode of the diode; and a wireless interface to allow the processor to communicate with another device;
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	



	/THIENVU V TRAN/                                                          Supervisory Patent Examiner, Art Unit 2839